UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-34203 CONFORCE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 68-6077093 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 51A Caldari Road 2nd Floor Concord, OntarioL4K 4G3 Canada (Address of principal executive offices) (416) 234-0266 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer,, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of December 31, 2011, a total of 160,120,049 shares of the Company’s common stock with a $0.0001 par value, were issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION. ITEM 1. FINANCIAL STATEMENTS. 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 18 ITEM 4. CONTROLS AND PROCEDURES. 18 PART II – OTHER INFORMATION. ITEM 1. LEGAL PROCEEDINGS. 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 18 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 18 ITEM 4. (REMOVED AND RESERVED). ITEM 5. OTHER INFORMATION. 18 ITEM 6. EXHIBITS. 18 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 3 Conforce International Inc. Unaudited Consolidated Interim Balance Sheets As at December 31, 2011 andMarch 31, 2011 (US Dollars) December 31, 2011 March 31, 2011 Assets Current Assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses - Property, plant and equipment Intangible assets Other non-current assets $ $ Liabilities Current Liabilities Accounts payable and accrued liabilities $ $ Current portion of term loan (note 5) Current portion of loan (note 7) - Related party loan payable (note 6) Term loan (note 5) Loan (note 7) - Shareholders equity (deficiency) Share capital (note 8) Contributed surplus Accumulated other comprehensive income Accumulated deficit ) ) $ $ Common shares issued and outstanding Going concern (note 2) The accompanying notes are an integral part of these consolidated financial statements. 4 Conforce International Inc. Unaudited Consolidated Interim Statements of Operations and Comprehensive Loss For the three and nine month periods ended December 31, 2011 and December 31, 2010 (US Dollars) Three months ended Nine months ended December 31, December 31, December 31, December 31, Product revenue $ Cost of product revenue Gross profit (loss) Expenses General and administrative Research and development Stock based compensation Amortization of property, plant and equipment Amortization of intangible assets Loss before non-operating items ) Interest on related party loans payable (note 6) Interest on term loan Interest and bank charges 47 Gain on forgivable loan ) - ) - Foreign exchange loss (gain) ) Loss before discontinued operations and non-controlling interest in subsidiary ) Gain on sale of subsidiary - - - ) Net loss from discontinued operations(note 12) - - - Net loss ) Noncontrolling interest - - - ) Net loss attributable to Conforce International Inc. ) Other Comprehensive income: Translation adjustment on foreign exchange - - Total comprehensive loss ) $ ) ) $ ) Loss per share - basic and diluted From continuing operations $ ) $ ) $ ) $ ) From discontinued operations $
